My view is that the answer setting up the fact that the nominal complainant was not the real owner of the mortgage but a mere "dummy" assignee was properly held insufficient as a defense because it failed to allege any facts that would have constituted an equitable bar to the right of alleged assignors to foreclose, had such alleged assignors themselves been made the complainants in this case. The representations alleged to have been made by the alleged true owners of the mortgage sought to be foreclosed by the proceeding do not appear to rise to the dignity of an equitable estoppel against the right to foreclose the mortgage here involved, as I construe them, therefore I concur in the affirmance. *Page 788